ERVIN, Judge.
In Thompson v. State, 627 So.2d 74 (Fla. 1st DCA 1993), we affirmed appellant’s dual convictions for sexual battery on a physically incapacitated victim, in violation of section 794.011(4)(f), Florida Statutes (1991), and sexual activity with a child while in a position of custodial authority, in violation of section 794.041(2)(b), Florida Statutes (1991), based on Slaughter v. State, 538 So.2d 509 (Fla. 1st DCA 1989), appeal dismissed, 557 So.2d 34 (Fla.1990), even though both offenses were based on a single sexual act. That decision was quashed in Thompson v. State, 650 So.2d 969 (Fla.1995) (revised opinion on rehearing), and the case was remanded to this court. Accordingly, we vacate one of the two convictions, both of which are first-degree felonies, and its corresponding sentence, and remand for resentencing on the remaining conviction.
AFFIRMED in part, VACATED in part and REMANDED for further proceedings.
JOANOS and WOLF, JJ., concur.